Exhibit 10.21

(page 1 of 2)  

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”), dated as of February 1, 2006 (the
“Effective Date”), is entered into between TranSwitch Corporation (the
“Company”) and JMG Triton Offshore Fund, Ltd. (the “Holder”).

RECITALS

Holder is the beneficial owner of record of an aggregate of $12,322,000 original
principal amount of the Company’s 5.45% Convertible Plus Cash NotesSM due
September 30, 2007 plus accrued but unpaid interest thereon (collectively, the
“Notes”).

Holder, acting solely as principal, wishes to exchange the Notes for 750,000
shares of the Company’s common stock, $.001 par value per share (the “Exchange
Shares”), plus cash of $11,087,720 and $235,042.15 in an amount equal to accrued
and unpaid interest up to but not including the settlement date of the exchange
(the “Cash Amount”), pursuant to Section 3(a)(9) of the Securities Act of 1933,
as amended.

In consideration of the premises and the mutual covenants and undertakings set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

AGREEMENT

By the Effective Date, February 6, 2006, Holder will transfer and deliver (or
cause to be delivered) the Notes to the Company together with appropriate
transfer documents executed in blank to the Company, or transfer and deliver (or
cause to be delivered) the Notes to an account of the trustee for the Notes for
the benefit of the Company, as requested by the Company. On a date to be agreed
upon between the Company and the Holder (but in no event later than the third
business day after the Effective Date), the Company will issue and deliver (or
cause to be delivered) to the Holder the Exchange Shares in the name of the
Holder, or in the name of a custodian or nominee of the Holder, as requested by
the Holder prior to the date hereof in writing, plus the Cash Amount, in
exchange for the Notes plus all claims arising out of or relating to the Notes,
including but not limited to any accrued but unpaid interest thereon.

Holder represents and warrants to Company that (a) Holder conveys to Company
hereunder good title to the Notes, free and clear of liens, claims and
encumbrances, and (b) Holder is not at present, and has not been during the
preceding three months, an “affiliate” of the Company as that term is defined in
paragraph (a)(1) of Rule 144 pursuant to the Securities Act of 1933, as amended.

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law rules contained therein.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 

TRANSWITCH CORPORATION      

/s/ JMG Triton Offshore Fund, Ltd.

 

Holder (please print)

By:  

/s/ Peter J. Tallian

    By:  

/s/ J T

  Senior Vice President, CFO         Transwitch Corp.      



--------------------------------------------------------------------------------

Exhibit 10.21

(page 2 of 2)  

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”), dated as of February 1, 2006 (the
“Effective Date”), is entered into between TranSwitch Corporation (the
“Company”) and JMG Capital Partners, LP (the “Holder”).

RECITALS

Holder is the beneficial owner of record of an aggregate of $12,321,000 original
principal amount of the Company’s 5.45% Convertible Plus Cash NotesSM due
September 30, 2007 plus accrued but unpaid interest thereon (collectively, the
“Notes”).

Holder, acting solely as principal, wishes to exchange the Notes for 750,000
shares of the Company’s common stock, $.001 par value per share (the “Exchange
Shares”), plus cash of $11,086,710 and $235,023.00 in an amount equal to accrued
and unpaid interest up to but not including the settlement date of the exchange
(the “Cash Amount”), pursuant to Section 3(a)(9) of the Securities Act of 1933,
as amended.

In consideration of the premises and the mutual covenants and undertakings set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

AGREEMENT

By the Effective Date, February 6, 2006, Holder will transfer and deliver (or
cause to be delivered) the Notes to the Company together with appropriate
transfer documents executed in blank to the Company, or transfer and deliver (or
cause to be delivered) the Notes to an account of the trustee for the Notes for
the benefit of the Company, as requested by the Company. On a date to be agreed
upon between the Company and the Holder (but in no event later than the third
business day after the Effective Date), the Company will issue and deliver (or
cause to be delivered) to the Holder the Exchange Shares in the name of the
Holder, or in the name of a custodian or nominee of the Holder, as requested by
the Holder prior to the date hereof in writing, plus the Cash Amount, in
exchange for the Notes plus all claims arising out of or relating to the Notes,
including but not limited to any accrued but unpaid interest thereon.

Holder represents and warrants to Company that (a) Holder conveys to Company
hereunder good title to the Notes, free and clear of liens, claims and
encumbrances, and (b) Holder is not at present, and has not been during the
preceding three months, an “affiliate” of the Company as that term is defined in
paragraph (a)(1) of Rule 144 pursuant to the Securities Act of 1933, as amended.

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law rules contained therein.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 

TRANSWITCH CORPORATION

    /s/ JMG Capital Partners, LP.       Holder (please print)

By:

 

/s/ Peter J. Tallian

   

By: /s/ J T

  Senior Vice President, CFO       Transwitch Corp.    